TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-06-00364-CV



                                T. Christopher Robson, Appellant

                                                  v.

                       David Gilbreath and Garrett Gilbreath, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
       NO. D-1-GN-04-002474, HONORABLE DARLENE BYRNE, JUDGE PRESIDING



                             MEMORANDUM OPINION


               In this interlocutory appeal, T. Christopher Robson challenges the trial court’s order

sanctioning him $10,000 for failure to conduct a reasonable inquiry prior to filing a claim against

David Gilbreath. Appellate courts have jurisdiction to consider immediate appeals of interlocutory

orders only if a statute expressly provides appellate jurisdiction. Stary v. DeBord, 967 S.W.2d 352,

353 (Tex. 1998). A sanctions order is not among the trial court rulings that is subject to interlocutory

appeal. See, e.g., Tex. Civ. Prac. & Rem. Code Ann. § 51.014 (West Supp. 2006). Accordingly, we

have no jurisdiction and dismiss this appeal.

               In response to an inquiry from this Court’s clerk regarding the lack of finality and

appealability of this order, Robson filed a motion to abate this appeal. He asserted that the case had

been settled except for the sanctions, that the settlement required approval by a probate court, and

that a final judgment would be presented to the district court for signature “immediately” after the

settlement was approved as expected at a hearing set for July 10, 2007. Robson’s notice of appeal
challenging the sanctions order could then be treated as a premature filing that became effective and

deemed filed the day of, but after, the final judgment. See Tex. R. App. P. 27.1(a). More than four

weeks have passed without additional communication from the parties or the trial court. We have

not been informed whether the settlement was approved and have not been provided with a

supplemental clerk’s record containing an order or judgment that would make Robson’s premature

notice effective and bestow jurisdiction upon this Court. We lack jurisdiction over this appeal.

               We deny the motion to abate and dismiss this appeal.



                                      ________________________________________________

                                      G. Alan Waldrop, Justice

Before Justices Patterson, Pemberton and Waldrop

Dismissed for Want of Jurisdiction

Filed: August 9, 2007




                                                 2